          Case: 20-1336 Document:
Case 2:20-cv-10831-TGB-EAS ECF No.27-1   Filed:
                                   72 filed     09/09/2020
                                            09/09/20        Page: 1Page 1 of 4
                                                       PageID.936                                       (1 of 4)



                                           No. 20-1336

                             UNITED STATES COURT OF APPEALS
                                  FOR THE SIXTH CIRCUIT


ERIC ESSHAKI,                                            )
                                                                               FILED
                                                                         Sep 09, 2020
                                                         )           DEBORAH S. HUNT, Clerk
       Plaintiff-Appellee,                               )
                                                         )
MATT SAVICH; DEANA BEARD,                                )
                                                         )
       Intervenors-Appellees,                            )
                                                         )
v.                                                       )                 ORDER
                                                         )
GRETCHEN WHITMER, et al.,                                )
                                                         )
       Defendants-Appellants.                            )




         Before: BATCHELDER, STRANCH, and BUSH, Circuit Judges.



       On July 22, 2020, appellants filed a motion to remand, requesting that we instruct the

district court to dismiss this case for mootness and vacate the opinion below and the panel’s

opinion. Appellants point out that candidates eligible to appear on the primary ballot were certified

on May 29, 2020; plaintiff-appellee Eric Esshaki and intervenors-appellees Matt Savich and Deana

Beard were all certified. Michigan’s primary election was held on August 4, 2020. Appellants

contend that the issues regarding access to the primary ballot are no longer live, and the case is

therefore moot. In accordance with the doctrine established in United States v. Munsingwear, Inc.,

340 U.S. 36, 39 (1950), appellants request that this case be remanded with instructions that it be
          Case: 20-1336 Document:
Case 2:20-cv-10831-TGB-EAS ECF No.27-1   Filed:
                                   72 filed     09/09/2020
                                            09/09/20        Page: 2Page 2 of 4
                                                       PageID.937                                         (2 of 4)

                                            No. 20-1336
                                                -2-

dismissed with prejudice and that the panel opinion and order be vacated. Savich filed the only

response to the motion, asking that any disposition of the case be without prejudice to his right to

seek attorney’s fees pursuant to 42 U.S.C. § 1988.


       Because the appellees received the relief they sought and were ultimately certified as

candidates on the primary ballot, they “‘lack a legally cognizable interest in the outcome’” of

litigation around the district court’s preliminary injunction. Ford v. Wilder, 469 F.3d 500, 504

(6th Cir. 2006) (quoting Powell v. McCormack, 395 U.S. 486, 496 (1969)). Given that the primary

has already occurred, the issues in the suit no longer “persist in ‘definite and concrete’ form. . . .”

Mosley v. Hairston, 920 F.2d 409, 414 (6th Cir. 1990) (quoting DeFunis v. Odegaard, 416 U.S.

312, 317 (1974)). There are no “live” issues for review.


       In these circumstances, our practice is to vacate the judgment below and remand with

instructions to dismiss. Libertarian Party of Ohio v. Husted, 497 F. App’x 581, 583 (6th Cir.

2012) (“When a civil case becomes moot pending appellate adjudication, the well-established

Munsingwear doctrine directs us to vacate the judgment below and remand with a direction to

dismiss.”); Munsingwear, 340 U.S. at 39. “Vacatur is in order when,” as here, “mootness occurs

through. . . circumstances not attributable to the parties [or] the ‘unilateral action of the party who

prevailed in the lower court.’” Arizonans for Official English v. Arizona, 520 U.S. 43, 71─72

(1997) (quoting U.S. Bancorp Mortgage Co. v. Bonner Mall P’Ship, 513 U.S. 18, 23 (1994)).


       We GRANT the motion to remand and direct the district court to dismiss the case. Our

direction is without prejudice to Savich’s ability to seek attorney’s fees. Libertarian Party, 497 F.

App’x at 583 (noting after remanding that the “case-specific inquiry” into entitlement to attorney’s
          Case: 20-1336 Document:
Case 2:20-cv-10831-TGB-EAS ECF No.27-1   Filed:
                                   72 filed     09/09/2020
                                            09/09/20        Page: 3Page 3 of 4
                                                       PageID.938                                         (3 of 4)

                                            No. 20-1336
                                                -3-

fees under 42 U.S.C. § 1988 “is best left in the first instance to the district court.”). We vacate the

district court’s opinion and the panel opinion.



                                               ENTERED BY ORDER OF THE COURT




                                               Deborah S. Hunt, Clerk
          Case: 20-1336 Document:
Case 2:20-cv-10831-TGB-EAS ECF No.27-2   Filed:
                                   72 filed     09/09/2020
                                            09/09/20        Page: 1Page 4 of 4
                                                       PageID.939                                   (4 of 4)




                            UNITED STATES COURT OF APPEALS
                                 FOR THE SIXTH CIRCUIT
                                100 EAST FIFTH STREET, ROOM 540
   Deborah S. Hunt             POTTER STEWART U.S. COURTHOUSE                 Tel. (513) 564-7000
       Clerk                       CINCINNATI, OHIO 45202-3988               www.ca6.uscourts.gov




                                                 Filed: September 09, 2020




Eric Esshaki
Law Office
1731 Hazel Street
Birmingham, MI 48009

Ms. Heather S. Meingast
Office of the Attorney General
of Michigan
P.O. Box 30736
Lansing, MI 48909

                     Re: Case No. 20-1336, Eric Esshaki v. Gretchen Whitmer, et al
                         Originating Case No. : 2:20-cv-10831

Dear Counsel,

   The Court issued the enclosedMs. Order today in this case.

                                                 Sincerely yours,

                                                 s/Jill E Colyer
                                                 Case Manager
                                                 Direct Dial No. 513-564-7024

cc: Ms. Deana Beard
    Mr. Michael S. Cafferty
    Mr. Erik A. Grill
    Mr. David J. Weaver

Enclosure

No mandate to issue
